Citation Nr: 1637784	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a traumatic brain injury (TBI) with residuals of mild cognitive impairment.

4.  Entitlement to service connection for a sleep apnea disorder.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.





REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 2002 to October 2002, and on active duty from January 2003 to April 2004, with service in Southwest Asia from March 2003 to March 2004.  The Veteran had subsequent Army Reserve service.  

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

The issues of entitlement to service connection for a sleep disorder and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran has a current bilateral sensorineural hearing loss disability that was aggravated beyond the normal progression of the disability during active duty service.

2.  The most probative evidence of record reflects a current diagnosis of tinnitus, which is a symptom associated with the Veteran's hearing loss disability.

3.  Resolving all doubt in the Veteran's favor, the probative evidence of record shows that the Veteran has residuals of a mild TBI that he sustained during active duty service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2015).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2015).

3.  The criteria to establish service connection for residuals of a mild TBI have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeals of service connection for hearing loss, tinnitus, and TBI residuals have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Bilateral Hearing Loss and Tinnitus

The Veteran claims that his current bilateral sensorineural hearing loss disability and tinnitus are related to his period of active service, including in-service noise exposure.

The Veteran was afforded a VA audiological examination in August 2011.  The hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2015), as he has auditory frequencies in each ear that are 40 decibels or higher.  Additionally, he has competently reported ongoing tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied for both claims.

With respect to the second Hickson element, in-service occurrence, the Veteran's January 2002 induction examination report indicated that he had a preexisting hearing loss disability.  The Veteran's induction examination audiogram indicated that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
50
LEFT
10
10
20
45
40

Under the PULHES grading system, the Veteran was assigned an H2 for his preexisting hearing loss.  As the Veteran's hearing loss disability was noted at entry to service, and constituted a hearing loss disability for VA compensation purposes at the time the Veteran entered service, his claim is one of in-service aggravation.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 28 (2016) (explaining that in order to be a noted defect, hearing loss must meet the criteria of 38 C.F.R. § 3.385 at entrance).

The record contains no audiometric testing results for the Veteran's active service from January 2003 to March 2004.  The earliest post-deployment audiometric testing, performed in July 2005, showed that the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
60
LEFT
15
10
20
55
50

Moreover, the record indicates the Veteran served in Iraq and Kuwait from March 2003 to March 2004 as a member of the Military Police, during which time he was exposed to excessive noise from gunfire, mortars, and other artillery.  See March 2004 Post Deployment Health Assessment, May 2007 audiological consultation, and November 2010 claim.  VA regulations provide that in claims for service connection, due consideration must be given to the places, types, and circumstances of a Veteran's service as shown by the pertinent evidence of record.  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Consequently, the second Hickson element is satisfied with regard to both claims.

Additionally, the August 2011 VA examiner opined that the Veteran's preexisting hearing loss was aggravated beyond the normal progression in military, noting consideration of the July 2005 and July 2009 audiometric results, the Veteran's March 2004 post deployment questionnaire, and the May 2007 audiometric results.  Further, the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  The Veteran has consequently satisfied the third Hickson element of service connection for his hearing loss and tinnitus claims.

Based on the foregoing and the absence of any evidence to the contrary, service connection is warranted for the Veteran's bilateral sensorineural hearing loss disability and tinnitus.



TBI with residuals

The Veteran contends that he has residuals of a TBI, to include memory impairment, which are the result of incidents during his active duty service.

According to an August 2011 VA TBI examination report, the Veteran has a current diagnosis of mild concussion with resulting memory impairment.  VA treatment records note that the Veteran displayed symptoms consistent with TBI.  See August 2010 TBI Second Level Evaluation and May 2016 Letter from Dr. L. W., Polytrauma / TBI Program.  Thus, the first Hickson element is satisfied.

The Veteran's service treatment records contain no documentation of a TBI or other head injury.  However, in his November 2010 claim the Veteran reported that during his service in Iraq he was in close proximity to multiple mortar and rocket attacks, and noted one mortar landed within 25 feet of his position.  Additionally, VA physical medicine and rehabilitation notes dated in August and September 2010 show the Veteran reported multiple exposures to blasts and impacts, the symptoms of which suggested "exposure to concussion" during his deployment.  See, e.g., August 25, 2010 Physical Medicine Rehabilitation Consultation.  The clinicians noted that the Veteran's neurocognitive sequelae following the events in service that differentiated his exposures from a startle response included tinnitus and insomnia, both of which the Veteran reported on an undated TBI Questionnaire about his service in Iraq.  Id.  Given that the Veteran's reports of such blast and impact exposures are consistent with the circumstances of service in Baghdad, the Board finds the Veteran has met the second Hickson element.  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Turning to evidence of a medical nexus, there are two positive opinions of record.  The August 2011 VA TBI examiner noted the Veteran's reports of being exposed to mortar fire and symptoms of feeling dazed and having a headache, and observed that there was no documentation of a head injury, loss of consciousness, TBI, or concussion documented in the claims file.  However, the examiner opined that the Veteran's condition was at least as likely as not related to service.

The Veteran also submitted a letter from his treating polytrauma / TBI specialist, Dr. L. W.  Dr. L. W. discussed the Veteran's reported exposure to blast forces, and observed that the Veteran's reported symptoms are consistent with the acute effects of a concussion.  He also noted that the Veteran's August 2010 Comprehensive TBI Evaluation indicated a positive result for history of TBI.  Dr. L. W. concluded that the Veteran was regarded as manifesting residual features of a mild TBI associated with military service.  

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that service connection for residuals of a mild TBI is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral sensorineural hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a mild TBI is granted.


REMAND

The Veteran contends he has sleep apnea and bilateral knee disabilities, which are related to service.  

With regard to the sleep apnea claim, the May 2016 hearing transcript indicates that the Veteran submitted a copy of a 2011 sleep study noting a diagnosis of sleep apnea.  See May 2016 Hearing Transcript, pg. 23.  Although the transcript suggests the Veteran provided VA a copy of the sleep study at the time of his hearing, it is not associated with the Veteran's electronic claims file.  On remand, the AOJ should attempt to locate the Veteran's sleep study and associate it with the record, as well as request that the Veteran identify and authorize the release of records from any sources of private treatment for his claimed sleep apnea.

The Veteran has not been afforded a VA examination with respect to his claimed sleep apnea.  Obtaining a VA examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, it appears the Veteran has a diagnosis of sleep apnea.  Although the Veteran's service treatment records do not indicate a diagnosis of sleep apnea, they do contain an undated TBI Questionnaire noting his report of problems sleeping.  Moreover, an August 2011 statement from the Veteran's former spouse, S. K., indicated that the Veteran snored terribly loud shortly after his return from Iraq, adding that she never knew him to snore prior to his deployment.  As the Veteran has asserted that his sleep apnea is related to service, the Board finds a VA examination is warranted.

The Veteran has also claimed service connection for right and left knee disabilities.  He was afforded a VA examination in September 2011.  The examiner noted the Veteran's documented injury from a fall in February 2003, during which the Veteran slipped on ice and hurt his knees, but opined that the Veteran's knee disabilities were not related to that in-service injury.  The examiner reasoned that service records contained no evidence of severe injury to the knees; he added that the Veteran was not hospitalized and did not receive treatment.  The examiner concluded that the Veteran's current degenerative joint disease of the bilateral knees was most likely due to daily wear and tear and the natural aging process.  

Nevertheless, additional evidentiary development and medical clarification is required.  When the Veteran submitted his original knee claim in November 2010, he contended that his knee disability was due to constant road marching, walking on uneven terrain in heavy body armor, and carrying ammunition and rucksacks.  However, the VA examiner only addressed the Veteran's February 2003 incident and did not comment on the Veteran's lay statements regarding the circumstances of his military service and their effect on his knees.

Moreover, service treatment records from the 305th Medical Group - McGuire show the Veteran was treated for a twisted left knee he sustained during a volleyball game on July 18, 2007.  At the time he reported hearing a popping sound.  A July 18, 2007 Statement of Medical Examination and Duty Status indicated that the injury was incurred in the line of duty.  The Veteran also submitted an "At Order Annex Report" which indicated he was ordered to attend a training exercise from July 16, 2007 to July 29, 2007.  Thus, it appears from these records that the Veteran sustained a left knee injury during a period of active duty for training (ACDUTRA).  Further, a July 25, 2008 Screening Note of Acute Medical Care indicates the Veteran was treated for knee pain and had a diagnosis of left patella tendonitis and partial tear; the note indicates the Veteran requested to be placed on temporary profile.  However, the circumstances of the Veteran's duty status at the time of the July 2008 note are unclear.

Relatedly, review of the record indicates that the Veteran's ACDUTRA and inactive duty training (INACDUTRA) training periods have not been fully identified or verified.  To assist the examiner in providing the requested opinions, the AOJ should prepare a summary of the Veteran's ACDUTRA and INACDUTRA service based on the records obtained from any other appropriate repository.  If the Veteran's assistance would be useful in preparing this summary, contact him and request his input.

Accordingly, the case is REMANDED for the following actions:

1.  Request personnel records for the Veteran's service from any appropriate repository, as well as assistance from the Veteran if necessary, and prepare a summary of the dates of the Veteran's ACDUTRA and INACDUTRA service.  **Service records providing retirement points are not helpful in this regard.**

2.  Locate the 2011 sleep study that the Veteran submitted at his May 17, 2016 travel board hearing, and associate it with the electronic claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed obstructive sleep apnea and bilateral knee disabilities, to include the medical provider that performed the August 2011 sleep study.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

5.  After the above development has been fully completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to service or had its onset during service.

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Next, forward the claims file to the author of the September 2011 VA joints examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

1)  Identify any diagnosed right and left knee disabilities present since November 2010;

2)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability began during or is otherwise related to active service from January 2003 to April 2004, to include the Veteran's February 2003 injury and reports of constant road marching, walking on uneven terrain in heavy body armor, and carrying ammunition and rucksacks;

3)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability had its onset during any period of ACDUTRA or INACDUTRA service; 

4)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability was chronically aggravated beyond its natural progress during a period of ACDUTRA;

5)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability is due to an injury chronically aggravated beyond its natural progression during a period of INACDUTRA;

6)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee injury was otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.

In rendering the requested opinions, the examiner must acknowledge and comment on the documented knee difficulties in February 2003, July 2007, and July 2008, and the Veteran's statements discussing the circumstances of service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

7.  Review the examination reports for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

8.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


